Citation Nr: 1433142	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-21 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer to include as a result of exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for entitlement to service connection for basal cell carcinoma of the face, neck, and trunk.

In addition to the paper claims file, there are Virtual VA electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.


FINDINGS OF FACT

1.  The Veteran has not been shown to have been exposed to ionizing radiation in service based on the findings in a Dose Inquiry Response written by the Air Force Medical Support Agency.

2.  Skin cancer was not manifest in service, nor was skin cancer shown within one year after discharge, and skin cancer is unrelated to service, including to exposure to ionizing radiation.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active military service, to include exposure to radiation therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311, 4.3 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2011, prior to the January 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available post-service treatment records have been secured. 

In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).   In April 2011, VA sent a Personnel Information Exchange System (PIES) request to verify unverified periods of Air Force service for the Veteran.  The response was that the records were "fire related" and therefore they could not verify service.  In June 2011 a PIES request was submitted for complete service treatment records.  Again there response was that the records are fire related and there were none.  In July 2011, a PIES request was sent again requesting medical records and if no medical records were available to search all sick/morning reports.  The response confirmed that the service treatment records were destroyed in a 1973 fire, and that there was no reference to health in the Veteran's morning reports.  In August 2011, a request was sent to the Air Force Medical Service asking them to furnish a DD 1141 Record of Exposure of Ionizing Radiation or an equivalent record of occupational radiation exposure.  The Board finds that the heightened standard has been met, given VA's multiple requests for service treatment records, as well as morning reports and records of any exposure to ionizing radiation.  

The Veteran in this instance has not been afforded a VA examination for compensation and pension purposes.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While the Veteran has currently diagnosed skin cancer, McLendon element (1); there is simply no competent or credible evidence establishing that an event, injury, or disease occurred in service, McLendon element 2, especially given that the Veteran is only claiming that his cancer is due to radiation exposure.  As will be further discussed below, while the Veteran has submitted numerous lay statements regarding possible instances where he contends he was exposed to radiation, the conflicting nature of these statements, as well as conflicting lay statements regarding when his cancer first manifested, render the Veteran not a credible witness.  He initially contended that his cancer first manifested in 1973, but later stated that he first had a lesion removed during service.  He also initially stated that he believed he was exposed to radiation in service via a plane crashing into a munitions site or from working around heavy radar equipment; however he later stated he had received X-rays in service which he believed to be the cause of his cancer.  Otherwise competent lay testimony may be rejected if found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  In the absence of any probative evidence that the Veteran's skin cancer may be related to an injury, disease, or event in service (to include exposure to ionizing radiation), even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon, is not met, and an examination to secure a medical nexus opinion is not necessary. 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2013).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d) .
If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation.  See 38 C.F.R. § 3.311(b)(2) (2013). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2012). In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013). 

Here, the Veteran essentially contends that he has skin cancer due to radiation in service from heavy radar equipment, a nearby plane crash at a munitions site, or alternatively, from x-rays rendered while in service.  

In January 2011, the Veteran submitted a statement that while in service he was issued a dosimeter to wear due to heavy electronic equipment exposure, but that during the three years he was stationed at Lakenheath RAF in England, it was
never checked.  He stated that in July 1956, a B47 Bomber crashed into an atomic bomb dump that housed three atomic bombs and that Lakenheath RAF was evacuated within 45 minutes due to damaged bombs.  He states he was ordered to remain in the control tower, which was approximately 1000 yards away from the site, and that he manned it for 48 hours.  He further stated that in 1973 he started to have skin problems including cancerous lesions on his face, back chest and arms.  

In a May 2011 Exposure to Radiation During Active Duty Questionnaire the Veteran stated that during service he spent very little time outside and most of his time was spent around radar and commercial equipment.  He also noted that he does not currently smoke, but used to smoke one pack per day.  

In July 2011, the Veteran submitted a statement saying that while generally doctors will say that the sun causes some skin cancer that his doctor could not explain his skin cancer and all the lesions developing on his back.  

In August 2011, a request was sent to the Air Force Medical Service asking them to furnish a DD 1141 Record of Exposure of Ionizing Radiation or an equivalent record of occupational radiation exposure.  

In November 2011, the Chief of Contingency Radiation Operations for the Air Force Medical Support Agency sent a response to Radiation Exposure Dose Inquiry for the Veteran.  The memo stated that the office consulted the occupational radiation monitoring records in the U.S. Air Force Master Radiation Registry (MRER) and found no external or internal radiation exposure data for the Veteran.  The memo noted that while potential for exposure to ionizing radiation when working near some radar systems does exist, they were unable to determine in this instance what specific exposure may have resulted for the Veteran.  It further noted that a meta-analysis was performed on Air Force personnel who were entered into Air Force dosimetry programs based on their potential for exposure to radar systems, and of the individuals monitored, only 5% had any measureable dose and only 0.1% had lifetime doses greater than 0.300 rem.  For comparison, the memo stated the average annual exposure background radiation for people in the U.S. is 0.620 rem.  The memo further stated that World Health Organization noted that there are no long term effects, including cancer, from low-level exposures to radiofrequency radiation.  

Regarding the Veteran's contentions concerning the B47 crash at RAF Lakenheath, the Air force Safety Center (AFSC) reviewed the Veteran's personnel records and the mishap reports associated with the crash.  The AFSC noted that the aircraft impacted a munitions storage igloo near the runway in July 1956.  The accident was mitigated, with neither the burning nor detonation of nuclear munitions from the aircraft or igloo. Thus, the memo notes, the release of radioactive material was not possible.  Overall, due to the lack of radiation exposure potential, no dose was given for the Veteran.  

In December 2011, VA issued a formal finding of unavailability of service medical records for the Veteran's period of service. 

In April 2012, the Veteran submitted a lay statement that while in service he vomited a lot and felt very weak.  He also stated that he did not include this information in his original claim, but during 1953-1954 at Scott Air Force Base he had twelve x-ray treatments on his face due to large boils and that could be the cause of his cancer.  He also stated that his first operation to remove a growth was in 1957 at the Lakenheath RAF station hospital.  

The Veteran further contended in a December 2012 statement that doctors at the VA asked him if he was exposed to Agent Orange because of the unusual amount of skin cancer he had, and they also discussed radiation exposure.  

Finally, the Veteran contends in his July 2013 VA Substantive Appeal Form 9 that two of his doctors both agreed that his cancer was most likely caused by the x-ray treatments he had in service for his boils.  

First, the Board finds that service connection under 38 C.F.R. § 3.309(d), for diseases specific to radiation-exposed veterans is not warranted.  Specifically, skin cancer is not a disease that may be presumptively service connected for radiation-exposed veterans.  Even if skin cancer were such a disease, there is no evidence,  nor has the Veteran even contended that he participated in a "Radiation-risk activity." Therefore, service connection for skin cancer is not warranted on this basis.

Under the criteria of 38 C.F.R. § 3.311, skin cancer is considered a radiogenic disease.  The Veteran's skin cancer, according to some of his lay statements, first manifested more than five years after his exposure.  Therefore, pursuant to the provisions of 38 C.F.R. § 3.311, VA requested from the Air Force a DD 1141 Record of Exposure of Ionizing Radiation or an equivalent record of occupational radiation exposure.  

As mentioned above, in November 2011, the Chief of Contingency Radiation Operations for the Air Force Medical Support Agency sent a response to Radiation Exposure Dose Inquiry for the Veteran.  He stated that the office consulted the occupational radiation monitoring records and found no external or internal radiation exposure data for the Veteran, including any potential for exposure to ionizing radiation when working near some radar systems.  The memo also noted that while it was true that the aircraft impacted a munitions storage igloos near the runway in July 1956, there was neither burning nor detonation of nuclear munitions from the aircraft or igloo.  Thus, the memo noted that the release of radioactive material was not possible and overall, due to the lack of radiation exposure potential, no dose was given for the Veteran.  

The Board finds that this medical opinion regarding the Veteran's lack of exposure to radiation is entitled great probative value because the conclusion is supported by a medical rationale and is consistent with the verifiable facts regarding his contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

In reaching a decision under 38 C.F.R. § 3.311, as the Veteran is not shown to have been exposed to ionizing radiation, a referral of this case to the Under Secretary for Benefits for an opinion as to whether sound scientific medical evidence can support the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service, and consideration of the factors as listed in 38 C.F.R. § 3.311(e), need not be undertaken.  Wandel v. West, 11 Vet. App. 200, 204-05 (1998).  Based on the foregoing, the Board finds that the evidence does not warrant a grant of the benefit sought under 38 C.F.R. § 3.311.

By contrast, the Board finds the Veteran's lay representations of limited probative value, including regarding whether the Veteran is entitled to service connection for skin cancer on a direct basis.  The Board has considered the Veteran's assertions that his current skin disease was caused by radiation exposure in service, including x-ray treatment on his face.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as his experience during the crash of the B47 and the x-ray treatment, and his assertions in that regard are entitled to some probative weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Given the Veteran's lack of demonstrated medical expertise, and the complexity of linking radiation to a current skin cancer, however, the Board concludes that in this case his statements regarding any such link between the in-service events and a current skin cancer are not probative when compared to the memo from the Chief of Contingency Radiation Operations of the Air Force Medical Support Agency.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ("[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Board finds any such assertions by the Veteran particularly problematic given the multiple conflicting lay statements documenting that the Veteran is a poor historian, including stating that his cancer first manifested in 1973, but then later saying he first had surgery to remove cancer in service.  Furthermore, while the Veteran has stated that his VA doctors have indicated that his cancer is related to service, review of the medical records in the claims file do not demonstrate the presence of any such medical opinions.  In light of the Veteran's conflicting statements, the Board cannot afford his contentions as to the etiology of any current skin cancer any probative weight.

In conclusion, as there is no probative evidence of any in service incurrence of skin cancer or a nexus between the Veteran's current disability and service, direct service connection must be denied.  See Hickson, supra.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for skin cancer, to include as due to radiation exposure during active service is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


